Citation Nr: 0424566	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  01-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fractured left ulnar with post-traumatic arthritis of the 
left elbow, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

In the veteran's January 2001 substantive appeal he described 
additional problems with his left ulnar nerve.  Since this 
statement could be construed as a claim for increased 
benefits for his left ulnar nerve disorder, it is referred to 
the RO for appropriate action.

Further, on appeal the veteran has raised the issue of 
entitlement to service connection for retained foreign bodies 
in the left elbow, entitlement to hypertension secondary to 
multiple left arm disorders, and entitlement to service 
connection for depression secondary to multiple left arm 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002), VA has an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).

Correspondence dated in January 2003 does not satisfy the 
notice provisions of the aforementioned laws and regulations.  
Specifically, it fails to explain to the veteran what 
information or evidence is needed to support his claim for an 
increased evaluation, and precisely who is responsible for 
securing what evidence.

Further, a review of a January 2004 VA examination report 
reveals that the physician did not adequately address all of 
the factors that must be considered.  With the evaluation of 
musculoskeletal disabilities, particularly those involving 
limitation of motion, rating personnel must consider, in 
conjunction with the otherwise applicable rating criteria, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. § 4.40, 
4.45 (2003).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Joints that are actually painful, unstable, or 
mal-aligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59 (2003).  
Here, the January 2004 VA examination failed to address these 
factors with respect to the left elbow.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should request the veteran to 
identify all VA and non-VA healthcare 
providers that have treated him for his 
left elbow disorder since January 2004 
and ask him to sign the appropriate 
releases.  Thereafter, any such records 
not previously obtained should be 
associated with the claims file.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a written notation to that effect should 
be placed in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A; 
38 C.F.R. § 3.159; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) are 
fully complied with and satisfied.  The 
veteran must be told what evidence is 
necessary to substantiate his claim, and 
precisely who is responsible for securing 
each necessary piece of evidence.  In 
addition, he must be told to submit all 
pertinent evidence in his possession that 
has not previously been submitted. 

3.  After the development noted above has 
been accomplished, the RO should make 
arrangements for the veteran to undergo 
an orthopedic examination to ascertain 
the nature and extent of his left ulna 
fracture residuals with left elbow 
arthritis.  All tests and studies 
necessary to make these determinations 
should be ordered by the physician.  The 
claims folder must be made available to 
the physician for review.  The 
examination should be conducted in 
accordance to the latest AMIE worksheet 
for orthopedic disorders and the findings 
should be reported in detail.

The examiner is to specify whether, and 
to what extent, if any, the veteran 
experiences functional loss due to 
painful left elbow motion or weakness, 
and/or any of the other symptoms noted 
above with repeated joint use, and during 
symptom flare-ups.  To the extent 
possible, the examiner should express any 
functional loss in terms of degrees of 
limited joint motion, or joint weakness.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
these claims.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Thereafter, the RO must review the 
claims files and ensure that all 
notification and development action 
required by 38 U.S.C.A. § 5102, 5103, 
5103A, are fully complied with and 
satisfied, and review the claims again.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
interpretations of the VCAA and any other 
applicable legal precedent.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The 
SSOC must address whether the veteran was 
prejudiced by VA's failure to issue a 
VCAA notice letter in the chronological 
sequence set forth at 38 U.S.C.A. §§ 
5100, 5103; 38 C.F.R. § 3.159.  A 
reasonable period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




